Citation Nr: 1819865	
Decision Date: 04/05/18    Archive Date: 04/16/18

DOCKET NO.  12-05 521		DATE
		

THE ISSUES

Entitlement to service connection for residuals of a low back injury.


ORDER

Service connection for residuals of a low back injury is granted.


FINDING OF FACT

The Veteran has current lumbar spine diagnoses of spondylolisthesis, degenerative disc disease, bulging disc, and radiculopathy, status post-decompressive laminectomy, and the evidence is at least in equipoise on whether the diagnoses are etiologically related to service.


CONCLUSION OF LAW

The criteria for service connection for residuals of a low back injury are met.  38 U.S.C. §§ 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2017).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran served on active duty from July 2006 to November 2007, and from December 2007 to December 2009.  He also had a period of active duty for training (ACDUTRA) from May to July 2005.  His decorations include a Combat Action Badge.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, which denied service connection for the claimed disability.  

The Board notes that the Veteran also initiated an appeal of entitlement to service connection for residuals of a broken left foot.  However, the Veteran did not perfect the appeal; rather, in a March 2012 substantive appeal (VA Form 9), he specifically limited the appeal to exclude this issue.  As such, the claim for service connection for residuals of a broken left foot is not before the Board.

In November 2017, the Veteran testified at a videoconference hearing before the undersigned, and a transcript of that hearing is of record.

Service connection for residuals of a low back injury

The Veteran contends that he hurt his back in service after striking an IED, and that it has continued to hurt since then.  See the August 2009 application for compensation benefits, November 2017 Board hearing transcript.

To prevail on a direct service connection claim, there must be competent evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a nexus between the in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

In this case, the Veteran has current low back diagnoses of spondylolisthesis, degenerative disc disease, bulging disc, and radiculopathy.  See the February 2010 VA examination report, November 2015 VA treatment record.  He underwent a decompressive laminectomy at L5-S1 in September 2016, performed by Dr. S.M. at a private facility.

It is also undisputed that the Veteran had combat service in Iraq.  His DD Form 214 indicates that the Veteran served in Iraq from September 2006 to October 2007, and his decorations include a Combat Action Badge and an Iraq Campaign Medal.  

The Veteran's service treatment records (STRs) indicate that in June 2009, the Veteran was seen for back pain.  He was noted to have a remote history of back pain and presented for a recheck after a twist and bend pull in his lower right back.  He started 10 sessions of physical therapy for a lumbar back strain.  In an October 2009 separation examination, the Veteran reported that his overall health was worse than his last medical assessment due to a lower back strain (and foot pain).  He also indicated that his low back had caused him to miss duty for longer than three days.

The question for the Board is whether the Veteran's low back diagnoses are etiologically related to an in-service injury or disease.  

The Board finds that the evidence is in equipoise on whether the current low back diagnoses are related to service.

In a February 2010 VA examination, the Veteran reported that his back was injured in November 2006 and the condition had gotten worse since the onset.  After physical examination and x-rays, the examiner diagnosed spondylolisthesis of the lumbar spine.  No opinion on the etiology of the diagnosis was provided.

The Veteran testified in the November 2017 Board hearing that he injured his back when a vehicle he was in struck an IED.  He stated that he felt pain instantly, and over time it got worse.  After he returned from Iraq, he was on active duty for two years as an instructor at Camp Atterbury, but eventually he could not do basic training anymore.  Within a few months after separating from service, he sought treatment for his back and eventually had a fusion surgery.  

The Veteran's spouse, J.C., testified in the Board hearing that she had been with the Veteran for 10 years, and she saw how his back issues made him grumpy and prevented him from doing certain house chores such as doing dishes at the sink or bending over to do laundry.  

In support of his contentions, the Veteran submitted statements in November 2017 from R.S. and D.S., two veterans who served with him in Iraq.  R.S. indicated that he was supposed to drive with the Veteran on a mission to another base.  During the drive they encountered an IED in their vehicle.  The Veteran was tossed in the cab and landed almost on top of R.S.  The way that the Veteran landed on the center console caused him "dear pain" but there was no time for medical attention and there was also fear of being pulled off missions.  D.S. asserted that he personally escorted the Veteran to the troop medical clinic (TMC) to have his back looked at because the Veteran could barely stand form the pain.  The Veteran's back (and feet) would keep him off missions and made him unable to pass physical fitness tests.  

The Board finds that the Veteran's lay statements are credible because they have been consistent and are consistent with the circumstances of his combat service in Iraq.  The Veteran is competent to describe encountering an IED and he is competent to describe his observable symptom of having pain in his back.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Veteran's statements are also underscored by STRs, medical evidence, and statements from R.S and D.S.  The Board finds it particularly significant that the Veteran was found to have a low back diagnosis in in the February 2010 VA examination, which was only two months after discharge from active duty.  He has also consistently reported having back pain since then, which adds to the credibility of his reports.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (observing that although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate if it assists in the articulation of the reasons for the Board's decision). 

The Board also finds that given the Veteran's combat service in Iraq, the medical evidence reflecting that the Veteran reported having back pain in service, the Veteran's probative testimony as to the continuity of his back pain since separation from service, and the statements from R.S. and D.S., application of the "benefit of the doubt" rule is warranted.  There can be no doubt that further medical inquiry could be undertaken with a view towards development of the claim.  Specifically, the Board could seek further examination to definitively opine on both the nature and the etiology of the current back conditions.  However, under the law, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).  As such, in resolving all reasonable doubt in the Veteran's favor, service connection for residuals of a low back injury is warranted based on continuity of symptomatology since service.  38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 3.303(b), 3.309.



______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD	N. Nelson, Associate Counsel

Copy mailed to:  The American Legion



Department of Veterans Affairs


